Exhibit 24(b)(8)(j)(3): First Amendment, dated November 20, 2015, to the Administrative Services Agreement, dated September 1, 2007, by and among Voya Insurance and Annuity Company, ReliaStar Life Insurance Company of New York and Legg Mason Investor Services, LLC FIRST AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT This First Amendment to Administrative Services Agreement (“Amendment”) is entered into by and among Voya Insurance and Annuity Company and ReliaStar Life Insurance Company of New York (collectively the “Company”) and Legg Mason Investor Services, LLC (the “Distributor”). WHEREAS, the parties entered into an Administrative Services Agreement dated September 1, 2007 (the “Agreement”). Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Agreement; WHEREAS, the parties desire to amend the Agreement; NOW, THEREFORE, in consideration of these premises and the terms and conditions set forth herein, the parties agree as follows: 1. Schedule A of this Amendment, attached hereto, supersedes and replaces in its entirety the Schedule A of the Agreement. 2.
